 

  

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DANIEL ZAGORIA, on behalf of himself and all
others similarly situated,

Plaintiff,

Vv.

NEW YORK UNIVERSITY,

Defendant.

 

SERINA MORALES, ADRIANA GUIDRY, and
ERIKA CHAMBERS on behalf of themselves and all
others similarly situated,

Plaintiffs,
v.

NEW YORK UNIVERSITY,

Defendant.

 

CHRISTINA RYNASKO on behalf of herself and all
others similarly situated,

Plaintiff,
V.
NEW YORK UNIVERSITY,

Defendant.

 

DAVID ROMANKOW and JACLYN ROMANKOW,
on behalf of themselves and all others similarly
situated,

Plaintiff,
Vv.
NEW YORK UNIVERSITY,

Defendant.

 

 

 

 

Case No. 1:20-cv-3610-GBD

Case No. 1:20-cv-04418-GBD

Case No. 1:20-cv-03250-GBD

Case No. 1:20-cv-04616-GBD

 
 

Case 1:20-cv-03250-GBD Document 54 Filed 03/17/21 Page 2 of 2

GEORGE B. DANIELS, District Judge:
The March 25, 2021 status conference in the above captioned cases is adjourned to April
22, 2021 at 9:45 a.m.

Dated: March 17, 2021
New York, New York

SO ORDERED. .

GlegRG . DANIELS
United States District Judge

 

 
